COYTE, Judge,
dissenting.
I dissent.
The majority’s construction of the statute in question is contrary to the presumption that the General Assembly intended it to have a “just and reasonable result.” Section 2-4-201, C.R.S.1973. By erecting a wall of sovereign immunity precisely along the boundary of a public street, the majority had reduced the issue of defendant’s liability from a question of fault to a question of feet. With this result, I cannot agree.
The majority premises its holding on a strict interpretation of the definition of “dangerous condition” set out in § 24-10-103, C.R.S.1973. Under that interpretation only the “physical condition” of the street itself may be a “dangerous condition” for which sovereign immunity is waived.
However, by the language of the statute itself a broader interpretation of the term “dangerous condition” may be followed. Section 24-10-103, C.R.S.1973, states:
“As used in this article, unless the context otherwise requires: (1) ‘Dangerous condition’ means the physical condition of any public ... street .... ” (emphasis added).
And, in § 24-10-106(l)(d) waiver of sovereign immunity is specified for “[a] condition which interferes with the movement of traffic on the traveled portion and shoulders or curbs of any public ... street .... ”
To me, this latter definition of dangerous condition is one in which the context requires a broader interpretation of the waiver of sovereign immunity than that followed by the majority. And, I would rule that the improper placement of the stop sign here is within the type of dangerous condition contemplated by § 24-10-106(l)(d).
The trial court found that:
“(5) Prior to the accident, the ‘stop’ sign had been turned such that it appeared to make Oneida Street the stop street and to make 36th Avenue the through street.
“(6) Plaintiff reasonably would be expected to observe the ‘stop’ sign had it been visible to her and to assume the ‘stop’ sign was properly placed, stopping traffic on Oneida Street.
“(7) The Defendant had both constructive and actual notice that the ‘stop’ sign had been turned, but failed to correct the situation. Specifically, the ‘stop’ sign had been turned for such time that the Defendant, in the exercise of reasonable care, should have noticed and corrected the situation and, in fact, the situation had been brought to the actual notice of the Defendant by phone calls and complaints placed to the Defendant by a citizen, Mr. Bunting, such that in the exercise of reasonable care, the Defendant should have remedied the situation.
*298“(8) The Defendant had a duty to correct the situation and was negligent in failing to do so within a reasonable time after learning of it.
“(9) The damages suffered by Plaintiff as a proximate result of Defendant’s negligence were: .... ”
Thorpe v. Denver, 30 Colo.App. 284, 494 P.2d 129 (1971), is a case which preceded the present immunity statute. There the city attempted to argue, as the majority states in its opinion, that it can only be liable for physical defects or obstructions in streets and that a malfunctioning traffic light (traffic sign) fits into neither category. The court stated:
“We find no compelling reason to limit the City’s liability to defects or obstructions on the surface of the roadway. The failure of the City to maintain a traffic light properly can create a condition far more dangerous than, for example, a hole in the pavement. Accordingly, we hold that the City’s duty to maintain its streets includes a duty to maintain its traffic lights in a reasonably safe condition for travel.”
The same language may be appropriately applied to the stop sign in this case. Thus, I would affirm the judgment of the trial court.